Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him of rape in the first degree. The jury properly weighed the relative probative force of the conflicting testimony, and the verdict is not contrary to the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). We further conclude that the sentence is not unduly harsh or severe. (Appeal from Judgment of Erie County Court, McCarthy, J.—Rape, 1st Degree.) Present—Denman, P. J., Pine, Callahan, Balio and Fallon, JJ.